DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/9/2022. Claims 1 and 5-21 are pending in the application. Claims 1, 5,6,14-16 and 21 were amended, and claims 2-4 were canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,5-11 and 17-21 are rejected under 35 USC 103 as being unpatentable over Kindelspire et al.   (WO 2017/011625 Al)  in view of  Chen et al. (WO 2016/154441 Al).
Regarding claims 1, 7, 8 and 9, Kindelspire et al.  discloses an extruded  food product as claimed comprising a corn protein  isolate, zein,  and a polysaccharide inherently present in whole corn flour in the form of starch, and having an exemplary  bulk density of 277g/L which falls within the claimed range (for example in Example 1, Tables 4 and 5). Kindelspire et al.  discloses a food product as claimed, having a corn protein isolate (zein), which is considered to have a protein concentration as claimed,   but does not specifically disclose a corn protein isolate having the claimed properties.  Kindelspire et al.   discloses that a food product comprising the protein isolate should have a good color (page 2 line 3).  Chen discloses corn protein isolate having properties 
Regarding claims 5-6, Kindelspire et al.  discloses a food product with corn protein isolate in the claimed range (Table 4, claim 2).
Regarding claims 10 and 11, Kindelspire et al.  discloses extruded puffed and extruded crisp food products (for example, see Table 8, Example 5, claim 1).
Regarding claims 17 and 18, Kindelspire et al.  discloses whole corn flour that inherently contains fiber.
Regarding claim 19, Kindelspire et al.  discloses sugar in the food product composition (Table 4).
Regarding claims 20 and 21, Kindelspire et al.  discloses an additional protein source, soy protein, (Tables 4 and 8, for example), wherein the soy protein is about 60% by weight of the combination of corn protein isolate and the additional protein source. (Table 8, recipe C).
Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Kindelspire et al. (WO 2017/011625 Al), in view of in view of  Chen et al. (WO 2016/154441 Al) and further in view of Fosdick et al. (US2015/0201647 A1).  

Fosdick et al.  however, discloses that  some low density snack food  products comprising corn protein  isolate as disclosed in Kindelspire, may have a density in a range from about 0.02 g/cm3 to about 0.7 g/cm3 (20 to 700 g/L) or from about 0.02 g/cm3 to about 0.5 g/cm3 (20-500g/L), [0034] which encompasses the claimed ranges, with an exemplary embodiment , Table 4 recipe A2 having a bulk density of 96 g/mL, meeting the limitation of “about 95 g/L” in claim 13.
Claims 14-16 are rejected under 35 USC 103 as being unpatentable over WO 2017/011625 Al to Kindelspire et al.  in view of  Chen et al. (WO 2016/154441 Al) as applied to claim 1 above, and further  in view of Baier et al. (US 2013/0273219 Al).
 Kindelspire et al.    discloses a food product as claimed, but does not specifically disclose a particle size of a corn protein isolate in the composition. Baier however discloses fine particle and agglomerated/pelletized protein ingredients for extruded, expanded snack food applications, wherein the fine particles have particle size up to 300 microns and micropellets of these particles have a particle size of up to 1800 microns [0041] -[0043].  As both Kindelspire et al.   and Baier are directed to protein ingredients for extruded food applications to prepare puffed products, it would have been obvious to one of ordinary skill in the art to consider using fine particle and agglomerate particles of protein concentrates in the particle size ranges disclosed in 
Claims 1 and 5-21  are therefore prima facie obvious in view of the art.
Response to Arguments
	Claim amendments render the previous rejections under 35 USC 102 and 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793